Citation Nr: 1548850	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated as 70 percent disabling.

2.  Evaluation of left gynecomastia, initially rated as noncompensable.

3.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss disability.

4.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

5.  Entitlement to a total rating for compensation on the basis of individual unemployability.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from March 1988 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the August 2012 rating decision, the RO granted service connection for a left gynecomastia and assigned a noncompensable disability rating, effective February 13, 2012, as well as denied the Veteran's application to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  The RO also granted an increased, 50 percent disability rating for his PTSD, effective February 13, 2012.  

Subsequently, in a February 2014 rating decision, the Veteran was granted an increased, 70 percent disability evaluation for the Veteran's PTSD for the rating period since February 12, 2012.  The Veteran has not indicated that he agrees with the rating assigned for his PTSD.   Therefore, the grant of a higher rating is not a full grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Board notes that, pursuant to his request in the substantive appeal, the Veteran requested a hearing before the Board.  However, in August 2015, the Veteran indicated that he was withdrawing his hearing request.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2015).

The issues of entitlement to a compensable evaluation for gynecomastia and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as disturbance of mood and motivation, irritability, anxiety, suspiciousness, and near-continuous panic or depression; total occupational and social impairment is not shown.

2.  An October 1999 rating decision denied service connection for bilateral hearing loss disability.

3.  A January 2008 rating decision denied service connection for tinnitus.

3.  The January 2008 rating decision denied the Veteran's application to reopen the claim for service connection of bilateral hearing loss disability.

4.  The evidence received since the January 2008 rating decision as to the issue of service connection for bilateral hearing loss disability is cumulative in nature and repetitive of facts that were previously considered.

5.  The evidence received since the January 2008 rating decision as to the issue of service connection for tinnitus is cumulative in nature and repetitive of facts that were previously considered.



CONCLUSIONS OF LAW


1.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The January 2008 rating decision denying service connection for tinnitus and denying the application to reopen the claim of service connection for bilateral hearing loss disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has not been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran in June 2012 and July 2012.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate claims for service connection, as well as the evidence necessary to substantiate a claim for an increased disability rating.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded a VA examination responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  The Board has reviewed the examination report, and finds that it is adequate.  

As will be discussed below, the Veteran has not presented new and material evidence to reopen the claims for service connection of bilateral hearing loss disability and tinnitus, and thus, no opinions are necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected PTSD has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

The Veteran's PTSD is evaluated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent disability rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for the current 70 percent disability evaluation.  The Board finds that the 70 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as unprovoked irritability and depression, and sleep impairment, as demonstrated by the findings at the August 2012 VA examination.  

The Veteran complained of sleep impairment, irritability, suspiciousness, and depression at his VA examination and in seeking treatment.  He also had near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The current 70 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by these symptoms.

The VA examiner assigned a GAF score of 55 at the August 2012 VA examination.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  This GAF score, as well as the clinical findings on examination, are consistent with his symptomatology.   See DSM-IV at 44-47; 38 C.F.R. § 4.2 (2014). 

The evidence does not show that the Veteran experiences total occupational and social impairment due to his symptoms.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Board acknowledges that the Veteran's PTSD symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, irritability, and disturbances of mood and motivation.  Nonetheless, as noted in the VA examination report and the Veteran's VA treatment records, the Veteran's functional impairments are not so severe as to impair his thought processes.  There was no evidence of delusions or hallucinations, and although the Veteran has near-continuous panic or depression affecting his ability to function appropriately and effectively, his insight and judgment are intact.  Further, VA treatment notes and the VA examination report indicate that the Veteran is able to communicate effectively and that he is alert and oriented, with appropriate speech, normal thought processes, and good hygiene.  Significantly, the VA examiners assessed that the Veteran's service-connected PTSD was productive of no more than moderately severe effects on his activities of daily living.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiners' characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  The Board also recognizes the Veteran's occupational and social impairment.  However, the Veteran does not lack social relationships; he is married and remains in regular contact with his family.  Thus, these symptoms do not demonstrate total occupational and social impairment.   For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 70 percent for PTSD for the entire period.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination report and VA treatment records, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of depression, irritability, and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's PTSD, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of bilateral hearing loss disability in an October 1999 rating decision; an application to reopen was denied in a September 2006 rating decision.

The Veteran filed another application to reopen the claim for service connection of bilateral hearing loss disability, as well as filed a claim for service connection of tinnitus in April 2007.  The application to reopen and the claim for service connection were denied in a January 2008 rating decision.  The RO denied the application to reopen on the basis that there was no evidence of bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, and pointed out that there was no evidence of relevant complaints or diagnosis of bilateral hearing loss disability in service.  To the extent that the Veteran had a diagnosis of tinnitus, the RO found that there was no evidence that his tinnitus was etiologically related to service.  The RO acknowledged the diagnosis of tinnitus, but pointed out that the Veteran did not complain of, and was not diagnosed with, tinnitus in service.  The RO noted that the VA examination report indicated that the Veteran's tinnitus was not incurred in or caused by his service, including any in-service noise exposure, because the Veteran reported that the tinnitus began after service and the Veteran could not recall any specific circumstances related to the onset of his tinnitus.  

The Veteran did not file a substantive appeal as to this rating decision.  Therefore, the January 2008 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the denial of the Veteran's claims in January 2008, the evidence submitted includes additional VA treatment records, as well as well as statements submitted by the Veteran in support of his claims.  VA treatment records show that the Veteran was assessed as having a history of subjective tinnitus and that the Veteran had a history of being fitted for hearing aids.  Statements from the Veteran show that the Veteran continues to assert that he has bilateral hearing loss disability and tinnitus related to his service.

The evidence submitted subsequent to the January 2008 rating decision as to the issues of service connection for bilateral hearing loss disability and tinnitus is not new and material.  The Veteran has submitted additional VA treatment records, which show an assessment of subjective tinnitus and a history of hearing aid use.  At the time of the prior decision, there was evidence of tinnitus and complaints of decreased hearing.  Evidence confirming a known fact is cumulative.  Similarly, his lay statements are cumulative of the prior claim and prior lay evidence.   This is cumulative of the prior claims.  

With regard to the bilateral hearing loss disability, despite Veteran's complaints, at the time of the prior decision, there was no evidence of pathology (disease or injury).  Since that determination, the Veteran has voiced complaints regarding his hearing.  However, bilateral hearing loss disability for VA purposes (in accordance with 38 C.F.R. § 3.385) has not been identified.  Thus, the lay and medical evidence is cumulative.

The prior decision recognized a post-service diagnosis of tinnitus.  However, there was no evidence linking the remote finding to service, other than the Veteran's lay opinion.  Nothing has changed.  As such, the evidence is cumulative and the claim is not reopened.

In sum, the evidence submitted as to the Veteran's bilateral hearing loss disability and tinnitus is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen these claims. 


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied. 

The application to reopen the claim for service connection of bilateral hearing loss disability is denied.

The application to reopen the claim for service connection of tinnitus is denied.


REMAND

The Veteran asserts that the symptoms of his service-connected gynecomastia are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination in August 2012, in connection with his claim for service connection, and that he has not been provided an examination which considers the severity of his gynecomastiaAs such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected gynecomastia on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The TDIU claim is part and parcel of an increased rating claim being referred to the RO, and vice versa.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that additional development is required as to the Veteran's claim for an increased disability rating for his service-connected gynecomastia, the Board finds that a decision on the TDIU issue must be deferred to allow the RO the opportunity to adjudicate this claim.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  In this regard, the Board notes that the Veteran reports continued treatment at the VA Medical Center, but records since July 2012 have not been associated with the electronic claims files. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records related to the claims on appeal from any VA facility identified by the Veteran or in the record from July 2012 to the present.  

2.  Schedule the Veteran for a VA breast examination to ascertain the current severity and manifestations of his service-connected gynecomastia.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing all indicated development, the RO should readjudicate the claims for increased ratings in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


